Citation Nr: 0942214	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  07-15 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension (SMP) based on the 
need for regular aid and attendance.


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had unverified active military service from 
August 1950 to October 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in January 
2007 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In September 2007 and April 2008 documents, the Veteran 
indicated that his spouse is very ill due to a 
cerebrovascular accident and blindness and requires the need 
for regular aid and attendance.  In a December 2007 letter, 
the RO indicated that, in order for VA to authorize home care 
fees for the Veteran's spouse, a statement from her physician 
that specifically explained her need for aid and attendance, 
home care service, or assistance in performing activities of 
daily living was necessary.  Thereafter, the Veteran 
submitted statements from his spouse's physician listing her 
disabilities.  The Veteran is hereby again informed that, in 
order for VA to authorize home care fees for his spouse, he 
should submit a statement from her physician that 
specifically explained her need for aid and attendance, home 
care service, or assistance in performing activities of daily 
living, rather than just listing her disabilities.  

Additionally, the Board observes that the Veteran has 
reported paying a home caretaker $150.00 weekly, resulting in 
$7800.00 a year.  However, in an August 2008 letter, VA 
advised him that his home healthcare fees were not included 
in his award as a statement signed by the caregiver showing 
that she received payment for the care of the Veteran and the 
amount paid with the time period when paid had not been 
received.  The Veteran is advised to submit such statement so 
as to have his home healthcare fees included in his award. 

Finally, the Board notes that the August 2008 letter from VA 
indicates that he is being paid as a single Veteran with no 
dependents; however, he is married.  As such, the RO is 
requested to ensure that his award includes himself and his 
dependent spouse. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

As the Veteran's cardiac condition limits him in protecting 
himself from the dangers and hazards of his environment and 
he needs daily assistance for getting up from his bed; 
putting on his underwear, pants, socks, and shoes; and 
washing his back and feet, he has demonstrated a factual need 
for the regular aid and attendance of another person.  


CONCLUSION OF LAW

The criteria for SMP based on the need for regular aid and 
attendance have been met.  38 U.S.C.A. §§ 1502(b), 1521(d) 
(West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.351, 3.352 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant SMP based on the need for 
regular aid and attendance herein constitutes a complete 
grant of the benefit sought on appeal, no further action is 
required to comply with the Veterans Claims Assistance Act of 
2000 and the implementing regulations.  

The Veteran contends that his disabilities render him nearly 
so helpless as to need or require the regular aid and 
attendance of another person.  As such, he claims that he has 
demonstrated a factual need for aid and attendance and, 
therefore, should be awarded SMP at such rate. 

Under applicable criteria, a Veteran of a period of war who 
is permanently and totally disabled, and who is in need of 
regular aid and attendance or is housebound, is entitled to 
increased pension.  38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. 
§ 3.351(a)(1). 

A Veteran will be considered in need of regular aid and 
attendance if he or she: (1) is blind or so nearly blind as 
to have corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual field to 5 
degrees or less; or (2) is a patient in a nursing home 
because of mental or physical incapacity; or (3) establishes 
a factual need for aid and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c).

The following will be accorded consideration in determining 
the need for regular aid and attendance: Inability of 
claimant to dress or undress himself (herself), or to keep 
himself (herself) ordinarily clean and presentable, frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid (this will not include the 
adjustment of appliances which normal persons would be unable 
to adjust without aid, such as supports, belts, lacing at the 
back etc.); inability of claimant to feed himself (herself) 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  

It is not required that all of the disabling conditions 
enumerated in this paragraph be found to exist before a 
favorable rating may be made.  The particular personal 
functions which the Veteran is unable to perform should be 
considered in connection with his or her condition as a 
whole.  It is only necessary that the evidence establish that 
the Veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the Veteran is so helpless as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him or her to be in bed.  They must be based on 
the actual requirement of personal assistance from others.  
38 C.F.R. § 3.352(a).

In Turco v. Brown, 9 Vet. App. 222, 224 (1996), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in order to be awarded special monthly pension on the basis 
of the need for aid and attendance, the record must show at 
least one of the enumerated factors in § 3.352(a).

For the following reasons, the Board finds that the evidence 
of record establishes a factual need for the regular aid and 
attendance of another person and, therefore, SMP at such rate 
is warranted.

Specifically, at the Veteran's January 2007 VA examination, 
while it was noted that he is capable of driving, he reported 
loss of memory and would need to stop the car and wait until 
he recovered.  He reported a history of needing to call his 
daughter for directions on how to return home or for her to 
come pick him up.  The Veteran also indicated that he has 
forgotten the names of known persons and close relatives.  
Additionally, the examiner noted that the Veteran had 
episodes of dizziness with changes in head position with a 
history of falling episodes.  It was also observed that the 
Veteran's capacity for protecting himself from the hazards 
and dangers of his daily environment was limited by his 
cardiac condition.  In this regard, the Veteran indicated 
that he was easily fatigued at exertion and when in a lying 
position.  He also reported waking up several times during 
the night due to a sensation of asphyxia.  Additionally, the 
Veteran had pain in his low back radiating to his right leg.  
He indicated that, due to such disabilities, he required the 
assistance from another person for getting dressed and 
bathing.  Specifically, the Veteran stated that he needed 
daily assistance for getting up from his bed; putting on his 
underwear, pants, socks, and shoes; and washing his back and 
feet.  He was able to self-feed, shave, and attend to the 
wants of nature.  Additionally, the Veteran and his private 
physician, Dr. Jimenez, have indicated that family members 
and a caretaker assist the Veteran and his spouse in 
transportation, cleaning, and cooking.  

While the Veteran is capable of driving, self-feeding, and 
attending to the wants of nature, the January 2007 VA 
examination reflects that his cardiac condition limits him in 
protecting himself from the dangers and hazards of his 
environment, and he needs daily assistance for getting up 
from his bed; putting on his underwear, pants, socks, and 
shoes; and washing his back and feet.  In light of such 
findings, the Board concludes that the evidence establishes 
that the Veteran has demonstrated a factual need for the 
regular aid and attendance of another person.  Accordingly, 
the Board finds that the Veteran is entitled to SMP based on 
the need for regular aid and attendance.  


ORDER

SMP based on the need for regular aid and attendance is 
granted, subject to the laws and regulations governing 
payment of monetary benefits.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


